Citation Nr: 0704409	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUE

Entitlement to payment of all retroactive compensation for a 
total rating based on individual unemployability (TDIU) 
effective November 10, 1993, at the monthly rate ($2,163) 
payable when the award was made (in April 2002).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to April 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision by the Seattle RO.  A February 2004 
statement of the case addressed various additional matters.  
The substantive appeal received in April 2004 addressed only 
the matter of the rate of compensation payment for 
retroactive total rating benefits prior to December 2001.  
Accordingly, that is the only issue before the Board.


FINDING OF FACT

An April 2002 rating decision granted the veteran TDIU, 
effective November 10, 1993; payment of the retroactive award 
for the period beginning December 1, 1993 was made at the 
rates provided by 38 U.S.C.A. § 1114 as in effect on December 
1, 1993, and as amended periodically, from the effective 
dates of the amendments.   


CONCLUSION OF LAW

There is no legal authority for payment of the retroactive 
compensation at issue herein at the rate in effect at the 
time the award was made; the claim seeking payment at such 
rate lacks legal merit.  38 U.S.C.A. §§ 101, 1110, 1114(j), 
5111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.4, 3.21, 3.31 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
The facts in this case are not in dispute.  Instead, this 
case involves statutory interpretation.  Because the VCAA has 
no effect on claims when the question is limited to a matter 
of law, including statutory interpretation, the Board need 
not determine if VA met the duty to assist and duty to notify 
requirements of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

II. Legal Criteria and Analysis

An April 2002 rating decision granted TDIU, effective 
November 10, 1993.  This generated retroactive monthly 
benefits, payment of which was made beginning at the monthly 
of $1, 844, and increasing incrementally on various dates as 
prescribed by law.

The veteran, through his attorney, appealed the amount of the 
retroactive compensation; he argues that payment for the 
entire retroactive period should be at the rate in effect at 
the time of the award.  He alleges, without furnishing any 
supporting interpretative authority, that the statute, 
38 U.S.C. § 1114, provides for such payment.  

Notably, the argument presented has been addressed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Matthews v. Nicholson 456 F.3d 1377 
(Fed. Cir. 2006), the Federal Circuit considered a fact 
situation similar to that in the instant case, and in 
rejecting the argument presented by the attorney for Mr. 
Matthews (the veteran's attorney in the instant case) 
explicitly found "The version of 38 U.S.C. § 1114 that is in 
force when a retroactive benefit is awarded is not [emphasis 
added] used in calculating retroactive awards dating back to 
periods with previous versions of 38 U.S.C. § 1114."  
Matthews, at 1380.  The Federal Circuit also noted that  
Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004) 
(wherein the veteran's attorney was the attorney for 
appellant) was properly applied as precedent (for the holding 
that 38 U.S.C. § 1114 does not address the issue of 
retroactive payments).  

In summary, the veteran's attorney urges a statutory 
interpretation that he is well aware is contrary to governing 
legal precedent.  The argument presented (and hence the 
veteran's claim) lacks legal merit.  Accordingly, the claim 
for payment of all retroactive compensation at the rate in 
effect when the award was made (and not at the monthly 
compensation rate in effect during each period) must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).  


ORDER

Entitlement to payment of all retroactive compensation for a 
TDIU rating effective November 10, 1993 at the monthly rate 
in effect at the monthly rate ($2, 163) payable when the 
award was made in April 2002 is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


